By the Court.—Larremore, J.
[After stating the facts as above.]—The goods were sold to Gieve after the dissolution of the copartnership, and the levy under the execution gave the sheriff a valid and subsisting lien which he could have enforced by a sale. The proceeds of the sale in the hands of the receiver represented the goods levied upon by the sheriff as *273the individual property of Grieve, and were not a part of the assets of the Arm of which Lynch was appointed receiver. So far as this transaction is concerned there are no equities disclosed as between the plaintiff in this action and Lynch, who was not a party to it, which should prejudice his rights to collect the claim in dispute.
The order appealed from should be affirmed.*

 On appeal to the court of appeals this decision was affirmed without further opinion (73 N. Y. 599).